Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
As per claims 8-12, generally, program modules include routines, programs, components, data structures, etc. that perform particular tasks and/or implement particular abstract data types (i.e. streaming encoder). Based on the claim language, such terms can be interpreted as hardware, software or a combination thereof. The claim is software per se based on the claims lacking “hardware”. Therefore, claims 8-12 is non-statutory.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 recite the limitation “the audience web page”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the dynamic activation”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the Internet broadcaster”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the instructions of the associated script command”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the layout”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8, 15 recite the limitation “the supplemental media stream”.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is the same as “the identified supplemental media stream”.
Claims 8, 15 recites the limitation “the layout”.  There is insufficient antecedent basis for this limitation in the claim.
As per claims 2-7, it is unclear if these claims are dependent upon claim 1 or if they are meant to be independent claims.  If dependent, please amend to state “the method claim 1”.
As per claims 9-10, 12, it is unclear if these claims are dependent upon claim 8 or if they are meant to be independent claims.  If dependent, please amend to state “the system of claim 8”.
As per claim 11, it is unclear if this claim is dependent upon claim 10 or if it is meant to be independent claim.  If dependent, please amend to state “the system of claim 10”.
As per claims 13-14, it is unclear if these claims are dependent upon claim 8 or if they are meant to be independent claims.  If dependent, please amend to state “the system of claim 8”.
As per claims 16-20, it is unclear if these claims are dependent upon claim 15 or if they are meant to be independent claims.  If dependent, please amend to state “the non-transitory machine-readable medium of claim 15”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996. The examiner can normally be reached IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA B Anyan/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        
February 26, 2022